Citation Nr: 1443890	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-22 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to obtain relevant records in the custody of a Federal department or agency, including those from the Social Security Administration (SSA).  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  At the hearing, the Veteran testified that he was denied Social Security disability.

The United States Court of Appeals for Veterans Claims (Court) has indicated that obtaining SSA records has relevance in that the evidence may provide a more accurate medical history.  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In Golz v. Shinseki, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that not all SSA records must be sought-only those that are relevant to the Veteran's claim. 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The Federal Circuit stated that relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.  Id.

In the Veteran's case, it is not readily apparent if records from SSA would be relevant to his claim.  However, in March 2006, Dr. Guimaraes stated that the Veteran was totally and permanently disabled in part due to his low back disability.  As the claims file includes evidence that the Veteran is unable to work due to his low back disability, there may in fact be evidence in the SSA records that would be relevant to the Veteran's claim.  Consequently, the claim must be remanded to allow for the AOJ to request the Veteran's SSA records.

Additionally, it appears that VA treatment records are incomplete.  In September 2012, the VA examiner noted that the Veteran received treatment from the VA in 2001, 2002, and 2004 for a separate disability.  The claims file does not include VA treatment records from July 2000 through April 2005.  The Veteran may also receive regular treatment at the Minneapolis VA Health Care System.  Updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following actions:

1. Obtain complete VA treatment records from the Minneapolis VA Health Care System from July 2000 through April 2005 and from July 2012.

2.  Contact SSA and request copies of any decision any associated evidence regarding any award of or application for benefits on behalf of the Veteran.

If any of the aforementioned federal records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Finally, after any further development required, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court or additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

